 



EXHIBIT 10.17

COMPEX TECHNOLOGIES, INC.
INCENTIVE STOCK OPTION AGREEMENT

     THIS AGREEMENT, made this                 day of
                               , by and between Compex Technologies, Inc., a
Minnesota corporation (“the Company”), and                               
(“Employee”).

     WITNESSETH, THAT:

     WHEREAS, the Company pursuant to its 1998 Stock Incentive Plan wishes to
grant this stock option to Employee.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:

     1. Grant of Option

     The Company hereby grants to Employee, on the date set forth above, the
right and option (hereinafter called “the option”) to purchase all or any part
of an aggregate of                shares of Common Stock, $.10 par value, at the
price of $         per share on the terms and conditions set forth herein. This
option is intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

     2. Duration and Exercisability

     (a) Except as provided in paragraphs (c) below, this option may not be
exercised by Employee until the expiration of one (1) year from the date of this
Agreement and shall become exercisable on the first anniversary of the date
hereof with respect to 25% of the shares subject to this option (as set forth in
paragraph 1 above) and with respect to an additional cumulative 25% of the
shares subject to this option on the anniversary of the date hereof in of each
year thereafter until the fourth anniversary of the date hereof when this option
shall be exercisable in full. This option shall terminate in all events seven
(7) years after the date of this Agreement.

     (b) During the lifetime of Employee, the option shall be exercisable only
by Employee and shall not be assignable or transferable by Employee, other than
by will or the laws of descent and distribution.

     (c) Notwithstanding the installment exercise provision set forth in
paragraph (a) above and subject to the other terms and conditions set forth
herein, this option may be exercised as to 100% of the shares of Common Stock of
the Company for which this option was granted on the date of a “Change of
Control” as hereinafter defined. For purposes hereof, a “Change in Control”
shall mean:

1



--------------------------------------------------------------------------------



 



          (i) the public announcement (which, for purposes of this definition,
shall include, without limitation, a report filed pursuant to Section 13(d) of
the Exchange Act) by the Company or any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) that such person has become the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 51% or
more of the combined voting power of the Company’s then outstanding securities.

          (ii) the commencement of or public announcement of an intention to
make a tender or exchange offer for 51% or more of the then outstanding shares
of Common Stock of the Company.

          (iii) the majority of the Board of Directors determine in their sole
and absolute discretion that there has been a change in control of the Company.

     (d) Notwithstanding any other provision set forth herein, this option shall
not be exercisable for the first time by Employee except in accordance with the
requirements of subsection (b)(7) of Section 422 of the Code.

     3. Effect of Termination of Employment

     (a) In the event that Employee shall cease to be employed by the Company
for any reason other than Employee’s gross and willful misconduct or Employee’s
death, Employee shall have the right to exercise the option at any time within
thirty days after such termination of employment to the extent of the full
number of shares Employee was entitled to purchase under the option on the date
of termination, subject to the condition that no option shall be exercisable
after the expiration of the term of the option.

     (b) In the event that Employee shall cease to be employed by the Company by
reason of Employee’s gross and willful misconduct during the course of
employment, including but not limited to wrongful appropriation of the Company
funds or the commission of a gross misdemeanor or felony, the option shall be
terminated as of the date of the misconduct.

     (c) If Employee shall die while in the employ of the Company or within
thirty days after termination of employment for any reason other than gross and
willful misconduct or become disabled (within the meaning of Code Section
105(d)(4)) while in the employ of the Company and Employee shall not have fully
exercised the option, such option may be exercised at any time within twelve
months after Employee’s death or disability by the personal representatives or
administrators, or if applicable guardian, of Employee or by any person or
persons to whom the option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of shares Employee
was entitled to purchase under the option on the date of death, disability or
termination of employment, if earlier, and subject to the condition that no
option shall be exercisable after the expiration of the term of the option.

2



--------------------------------------------------------------------------------



 



     4. Manner of Exercise

     (a) The option can be exercised only by Employee or other proper party by
delivering within the option period written notice to the Company at its
principal office. The notice shall state the number of shares as to which the
option is being exercised and be accompanied by payment in full of the option
price for all shares designated in the notice.

     (b) Employee may pay the option price by check (bank check, certified check
or personal check) or with the approval of the Company by delivering to the
Company for cancellation Common Stock of the Company with a fair market value
equal to the option price; provided, however, that Employee shall not be
entitled to tender shares of the Company’s Common Stock pursuant to successive,
substantially simultaneous exercises of this option or any other stock option of
the Company. For these purposes, the fair market value of the Company’s Common
Stock shall be as reasonably determined by the Company but shall not be less
than, if applicable, (i) the closing price of the stock as reported for
composite transactions, if the Common Stock is then traded on a national
securities exchange, (ii) the last sale price if the Common Stock is then quoted
on the NASDAQ National Market System or (iii) the average of the closing
representative bid and asked prices of the Common Stock as reported on NASDAQ on
the date as of which fair market value is being determined.

     5. Miscellaneous

     (a) This option is issued pursuant to the Company’s 1998 Stock Incentive
Plan and is subject to its terms. The terms of the Plan are available for
inspection during business hours at the principal offices of the Company.

     (b) This Agreement shall not confer on Employee any right with respect to
continuance of employment by the Company or any of its subsidiaries, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time. Employee shall have none of the rights of a shareholder with
respect to shares subject to this option until such shares shall have been
issued to Employee upon exercise of this option.

     (c) The exercise of all or any parts of this option shall only be effective
at such time that the sale of Common Stock pursuant to such exercise will not
violate any state or federal securities or other laws.

     (d) If Employee exercises all or any portion of the option subsequent to
any change in the number or character of the Common Stock of the Company
(through merger, consolidation, reorganization, recapitalization, stock dividend
or otherwise), Employee shall then receive for the aggregate price paid by
Employee on such exercise of the option, the number and type of securities or
other consideration which Employee would have received if such option had been
exercised prior to the event changing the number or character of outstanding
shares.

3



--------------------------------------------------------------------------------



 



     (e) The Company shall at all times during the term of the option reserve
and keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.

     (f) If Employee shall dispose of any of the Common Stock of the Company
acquired by Employee pursuant to the exercise of the option within two (2) years
from the date this option was granted or within one (1) year after the transfer
of any such shares to Employee upon exercise of this option, then, in order to
provide the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it under the circumstances, Employee shall
promptly notify the Company of the dates of acquisition and disposition of such
shares, the number of shares so disposed of, and the consideration, if any,
received for such shares. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure (i) notice to the Company of any disposition of the
Common Stock of the Company within the time periods described above and
(ii) that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from Employee.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

                  COMPEX TECHNOLOGIES, INC.               By          

--------------------------------------------------------------------------------

                Its          

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

        Employee

4